         Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 MICHAEL SAPP,
                                              Case No. 1:19-cv-00047-BLW

         Plaintiff,                           MEMORANDUM DECISION
                                              AND ORDER
           v.

 UNITED STATES of AMERICA,

         Defendant.



                                 INTRODUCTION
        Before the Court is Plaintiff Michael Sapp’s Motion to Vacate, Set Aside, or

Correct a Federal Sentence under 28 U.S.C. § 2255. For the reasons explained

below, the Court will deny the motion.

                        PROCEDURAL BACKGROUND

        In November 2015, a jury found Sapp guilty of possession with intent to

distribute methamphetamine and unlawful possession of a firearm. The Court

sentenced him in February 2016 to three hundred months in prison followed by

five years of supervised release. Sapp appealed to the Ninth Circuit, which

affirmed in January 2018. Sapp timely filed this § 2255 motion on January 31,

2019.



MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 2 of 10




                                 BACKGROUND

      During voir dire for Sapp’s jury trial, a prospective juror volunteered that

she had concerns about her ability to understand English. The following dialogue

took place between the prospective juror, the trial court, and Mr. Nafzger for the

government:

      PROSPECTIVE JUROR NO. 16: As I said in the beginning, that I
      have some high school. I speak well, but I have difficulty
      understanding sometimes a big word English.

      MR. NAFZGER: Ma’am, do you have concern that over the course
      of the trial you may not understand everything that is said?

      PROSPECTIVE JUROR NO. 16: I do, but some word, just some . . . .

      THE COURT: Again, ma’am, it is very important that you
      understand what is going on in the courtroom because you have to
      understand to be able to make the right decision. And we don’t
      know you personally. You know yourself better than anyone else.
      When you hear people talking in normal conversation, do you
      understand everything they are saying?

      PROSPECTIVE JUROR NO. 16: Yes.

      THE COURT: It is just occasionally when you have a big word that
      you don’t comprehend what that means maybe?

      PROSPECTIVE JUROR NO. 16: Yes.

      THE COURT: In this case there is a pretty good chance there might
      be legal terms used and there may be some witnesses that talk pretty
      fast. We try to keep it so that people understand it, and a juror is
      perfectly entitled to raise their hand and make a witness repeat what


MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 3 of 10




       they said if they go too fast or you don’t understand it, because it is
       important that you understand.

       And, again, we can’t get out in the middle of the trial and then find
       out that you don’t really understand the language. So it is important
       right now that you make a decision about whether or not you feel
       you could sit in a trial and understand the language well enough that
       you could exercise your own individual judgment. I told you it has
       to be an unanimous verdict, but you also have to make your own
       individual judgment. The only way you can do that is if you totally
       understand what the evidence is.

       PROSPECTIVE JUROR NO. 16: Yes, I can sit.

       MR. NAFZGER: You feel you can do that?

       PROSPECTIVE JUROR NO. 16: Yes.

       Voir Dire Transcript, Dkt. 15-1 at 44–45. No one questioned the

prospective juror further during voir dire and she was chosen to serve as a

juror in Sapp’s trial.

       Later in the trial, during a recess just before closing arguments, counsel for

the government asked that the juror be replaced with an alternate juror:

       This might be just an abundance of caution. There was the one juror
       we questioned during voir dire regarding her ability to understand.
       She said that she had some problems with big words . . . I was a tad
       bit concerned during the presentation of the testimony in that she
       was the only juror that never looked at any of the witnesses. It could
       easily be explained she may hear better out of one ear or not. But I
       think since we have an alternate, it might be worth the Court
       inquiring whether she was, in fact, able to understand everything
       that was presented.




MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 4 of 10




      Sapp’s counsel Gabriel McCarthy disagreed: “My sense is that after the jury

is sworn and selected and after peremptories have been exercised that I don’t think

any inquiry of any particular juror would be proper.” Gov’t Resp., Dkt. 15 at 4–5.

      The trial court agreed with McCarthy, stating, “I do not think that I will

make any inquiry unless there is, say, for instance, one of the other jurors said she

is saying something that would indicate she does not have a complete

understanding of what was going on so that we have some basis for asking her

about that.” Id. at 5. Later the Court re-iterated, “As to that matter that was raised

just before our recess, and for the record primarily, since the Defense objected and

because the matter was known prior to the exercise of the peremptory challenges,

the Court at least at this time is declining to interview the jury as indicated.” Id.

      McCarthy later stated in an affidavit that he did not recall Sapp asking at any

time during the trial that a juror be removed because she did not speak English.

Affidavit of Counsel, Dkt. 15-3 at 2–3. Further, McCarthy noted that if Sapp had

asked that a juror be removed and McCarthy had refused, he would almost

certainly remember it. Id. at 3.

                                LEGAL STANDARD

28 U.S.C. § 2255

      Title 28 U.S.C. § 2255 provides four grounds under which a federal court

may grant relief to a federal prisoner who challenges the imposition or length of


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 5 of 10




her or her incarceration: (1) “that the sentence was imposed in violation of the

Constitution or laws of the United States;” (2) “that the court was without

jurisdiction to impose such sentence;” (3) “that the sentence was in excess of the

maximum authorized by law;” and (4) that the sentence is otherwise “subject to

collateral attack.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing § 2255 Proceedings provides that a federal

district court judge must dismiss a § 2255 motion “[i]f it plainly appears from the

motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief.” “Under this standard, a district court may summarily

dismiss a § 2255 motion only if the allegations in the motion, when viewed against

the record, do not give rise to a claim for relief or are ‘palpably incredible or

patently frivolous.’” United States v. Withers, 638 F.3d 1055, 1062-63 (9th Cir.

2011) (citation omitted).

      If the Court does not dismiss pursuant to Rule 4(b), the Court shall order the

Government “to file an answer, motion, or other response within a fixed time, or to

take other action the judge may order.”

      The Court may dismiss a § 2255 motion at other stages of the proceeding

such as pursuant to a motion by respondent, after consideration of the answer and

motion, or after consideration of the pleadings and an expanded record. See




MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 6 of 10




Advisory Committee Notes following Rule 8 of the Rules Governing Section 2254

Proceedings incorporated by reference into the Advisory Committee Notes

following Rule 8 of the Rules Governing Section 2255 Proceedings.

      If the Court does not dismiss the proceeding, the Court then determines

under Rule 8 whether an evidentiary hearing is required. The Court need not hold

an evidentiary hearing if the issues can be conclusively decided on the basis of the

evidence in the record. See Frazier v. United States, 18 F.3d 778, 781 (9th Cir.

1994). In determining whether a § 2255 motion requires a hearing, “[t]he standard

essentially is whether the movant has made specific factual allegations that, if true,

state a claim on which relief could be granted.” Withers, 638 F.3d at 1062.

2.    Ineffective Assistance of Counsel

      The well-established two-prong test for evaluating ineffective assistance of

counsel claims is deficient performance and resulting prejudice. See Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Mere conclusory allegations

are insufficient to state a claim of ineffective assistance of counsel. See Shah v.

United States, 878 F.2d 1156, 1161 (9th Cir. 1989).

      To establish deficient performance, a defendant must show that counsel’s

performance “fell below an objective standard of reasonableness.” Strickland, 466

U.S. at 688, 104 S. Ct. 2052. Under the performance prong, there is a strong




MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 7 of 10




presumption that counsel’s performance falls “within the wide range of reasonable

professional assistance.” Id. at 689, 104 S. Ct. 2052. This is so because for the

defendant, “[i]t is all too tempting . . . to second-guess counsel’s assistance after

conviction or adverse sentence[.]” Id. For the court, “it is all too easy to conclude

that a particular act or omission of counsel was unreasonable in the harsh light of

hindsight.” Bell v. Cone, 535 U.S. 685, 702, 122 S. Ct. 1843 (2002) (discussing

Strickland).

      To establish prejudice, a defendant must affirmatively prove by a reasonable

degree of probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Strickland, 466 U.S. at 694, 104 S. Ct.

2052. The Strickland standard is “highly demanding.” Kimmelman v. Morrison,

477 U.S. 365, 381–82, 106 S. Ct. 2574 (1986); 386 (noting that the court should

“assess counsel's overall performance throughout the case” when evaluating

whether his assistance was reasonable).

      Both prongs of the Strickland test must be met “before it can be said that a

conviction (or sentence) ‘resulted from a breakdown in the adversary process that

render[ed] the result [of the proceeding] unreliable’ and thus in violation of the

Sixth Amendment.” United States v. Thomas, 417 F.3d 1053, 1056 (9th Cir. 2005)

(quoting Strickland, 466 U.S. at 687, 104 S. Ct. 2052).




MEMORANDUM DECISION AND ORDER - 7
            Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 8 of 10




                                      ANALYSIS

       Sapp argues that the juror did not “speak and understand the English

language,” and so McCarthy’s failure to strike the juror constituted ineffective

assistance of counsel. Motion to Vacate, Dkt. 1 at 4. However, the dialogue during

voir dire between the trial court, the juror, and the government indicates the juror

did indeed speak English. As the juror herself said, her only concern was with the

occasional big word. Voir Dire Transcript, Dkt. 15-1 at 44–45. When pressed by

the trial court about whether she would be able to understand the proceedings well

enough to independently evaluate the evidence, the juror answered, “Yes, I can

sit.” Id.

       The qualifications for federal jury service set forth in 28 U.S.C. § 1865 state

that, with regard to English language ability, a person may serve as a juror unless

she is “unable to read, write, and understand the English language with a degree of

proficiency sufficient to fill out satisfactorily the juror qualification form;” or “is

unable to speak the English language[.]” Section 1865 does not require a

vocabulary test—and many native English speakers would be disqualified from




MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 9 of 10




jury service if it did. There is little doubt the juror’s answers reasonably assured

both the trial court and counsel that she qualified under the statute.1

       Beyond a juror’s outright disqualification, “[a]n attorney’s actions

during voir dire are considered to be matters of trial strategy[.] A strategic decision

cannot be the basis for a claim of ineffective assistance unless counsel’s decision is

shown to be so ill-chosen that it permeates the entire trial with obvious

unfairness.” Miller v. Webb, 385 F.3d 666, 672–73 (6th Cir. 2004) (internal

citation omitted). McCarthy’s decision to not move to strike a prospective juror

who spoke English and answered affirmatively that she understood English well

enough to be able to independently consider the evidence does not fall below an

objective standard of reasonableness. Nor does the government’s later request that

the trial court interview the juror again, out of “an abundance of caution,” change

the reasonableness of that strategic decision.




       1
          Notably, another juror who voiced concerns that her English was not adequate to
understand the proceedings engaged in a similar interview with the Court. The juror did not seem
to fully understand the Court’s questions. The Court asked both counsel if they would stipulate
that she be removed for cause, and both counsel did so stipulate. Voir Dire Transcript, Dkt. 15-1
at 27–28.



MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00047-BLW Document 20 Filed 04/21/20 Page 10 of 10




      As Sapp has not satisfied the performance prong of Strickland, the Court

need not consider the prejudice prong. Sapp’s claim of ineffective assistance of

counsel fails, and the motion to vacate is denied.


                                      ORDER

      IT IS ORDERED that:

      1.     Plaintiff’s Motion Under U.S.C. § 2255 Dkt. 1) is DENIED.



                                              DATED: April 21, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
